          Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 1 of 34



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                        :
ISLAND INTELLECTUAL PROPERTY LLC,                                       :
                                                                        :
                           Plaintiff,                                   :
                                                                        :
                              - against -                               :                   19-cv-4792
                                                                            Civ. Act. No.
                                                                        :
STONECASTLE CASH MANAGEMENT LLC,                                        :
STONECASTLE INSURED SWEEP LLC,                                          :
STONECASTLE PARTNERS, LLC., STONECASTLE                                 :
                                                                            COMPLAINT
FINANCIAL CORP., and STONECASTLE ASSET                                  :
MANAGEMENT LLC,                                                         :
                                                                        :
                           Defendants.                                  :
                                                                        :
------------------------------------------------------------------------X


        Plaintiff Island Intellectual Property LLC (“Island IP”), by and through its attorneys at

Kelley Drye & Warren LLP, for its Complaint against defendants StoneCastle Cash Management

LLC (“SCCM”), StoneCastle Insured Sweep LLC (“SCIS”), StoneCastle Partners, LLC (“SCP”),

StoneCastle Financial Corp. (“SCFC”) and StoneCastle Asset Management LLC (“SCAM”)

(collectively, “StoneCastle” or “Defendants”), hereby alleges as follows:

                                          NATURE OF THIS ACTION

        1.       The nature of this action is one for patent infringement and unjust enrichment

against SCCM, for unfair competition and misappropriation of trade secrets against SCCM and

SCIS, for breach of contract and breach of the covenant of good faith and fair dealing against

SCIS, and for alter ego liability against SCP, SCFC and SCAM.

        2.       Island IP and SCIS are parties to a License Agreement dated February 11, 2012

(together with Amendment Nos. 1-4, the “License Agreement”). Under the License Agreement,

SCIS licenses certain of Island’s IP’s patents and other intellectual property, but it may not share
         Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 2 of 34



the licensed intellectual property with any of its corporate affiliates unless it exercises an

“Affiliate License” pursuant to the terms thereunder. Instead of properly exercising an Affiliate

License, and paying the royalties therefor, SCIS unlawfully gave its corporate parent SCCM

access to Island IP’s intellectual property, and then breached its contractual duty to grant SCIS

an accounting that would have revealed this violation. Even absent an accounting, Island IP has

come to learn, inter alia, that SCCM is practicing inventions disclosed in at least five of Island

IP’s patents, U.S. Patent Nos. 8,150,766, 8,359,267, 8,712,911, 8,719,157 and 8,655,689

(together, the “Patents-in-Suit”), and using other of Island IP’s intellectual property without

license. Accordingly, Island IP brings this suit for equitable and monetary relief.

                                             PARTIES

       3.      Plaintiff Island IP is a limited liability corporation organized and existing under

the laws of Delaware, having its principal place of business in the State of New York.

       4.      Upon information and belief, defendant SCCM is a limited liability company

organized and existing under the laws of Delaware, having its principal place of business in New

York City.

       5.      Upon information and belief, defendant SCIS is a limited liability company

organized and existing under the laws of Delaware, having its principal place of business in New

York City.

       6.      Upon information and belief, defendant SCP is a limited liability company

organized and existing under the laws of Delaware, having its principal place of business in New

York City.

       7.      Upon information and belief, defendant SCFC is a corporation organized and

existing under the laws of Delaware, having its principal place of business in New York City.



                                                -2-
         Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 3 of 34



       8.      Upon information and belief, defendant SCAM is a limited liability company

organized and existing under the laws of Delaware, having its principal place of business in New

York City.

       9.      While StoneCastle nominally identifies a series of separate operating subsidiaries,

in reality the entire corporate family is run as a single entity, dominated and controlled by the

parent company, SCP. Each StoneCastle entity shares essentially the same Board of Directors

and senior management. In its promotional materials, StoneCastle boasts that “all subsidiaries

within the StoneCastle organizational tree … share[s] personnel and systems with its parent,

receiving beneficial support and expertise” and that it “incorporates a team approach to

managing the various investment and strategic initiatives that involve the firm” with “weekly”

meetings involving overlapping executives.           It advertises “$16.1B in assets under

administration,” a figure that necessarily includes all StoneCastle entities. By virtue of this

incestuous relationship, each StoneCastle entity benefits from Island IP’s Intellectual Property,

developed by Island IP over decades and at great expenses, without payment.

                                    JURISDICTION AND VENUE

       10.     This is a civil action for, in part, patent infringement arising under the United

States patent statutes, 35 U.S.C. § 1 et seq., and for misappropriation of trade secrets under the

Defend Trade Secrets Act of 2016, 18 U.S. Code § 1832 et seq. This Court has original subject

matter jurisdiction over the foregoing federal causes of action under 28 U.S.C. §§ 1331 and

1338(a) and 18 U.S.C. § 1836(c). This Court has supplemental subject matter jurisdiction over

the remaining state law causes of action under 28 U.S.C. § 1367, because such claims are so

related to the federal claims in this action that they form part of the same case or controversy

under Article III of the U.S. Constitution.




                                               -3-
         Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 4 of 34



       11.     Upon information and belief, Defendants are subject to this Court’s personal

jurisdiction because each of them does substantial business in New York State, including:

(i) offering and/or operating financial services within New York State; (ii) maintaining

headquarters within New York State; and (iii) offering and/or operating an infringing insured

deposit program within New York State.

       12.     Venue in this District is proper: (a) on the patent claims, pursuant to 28 U.S.C.

§1400(b), because this District is one in which defendant SCCM has committed acts of

infringement and has a regular and established place of business; and (b) on the remaining

claims, pursuant to 28 U.S. Code § 1391(b)(1) and (b)(2) and (c)(2), because all Defendants are

residents of the State in which this District is located, and a substantial part of the events or

omissions giving rise to the claim occurred in this District.

                                     FACTUAL BACKGROUND

       13.     Island IP is a corporate affiliate of Double Rock Corp. (“Double Rock”). Since

the 1970s, Double Rock has been one of the leading cash-management and technology solution

businesses to the bank, broker-dealer, qualified plan, and retail direct markets. The company

was founded by Bruce Bent, who co-created the world’s first money-market fund in 1970, is an

inductee of the Financial Planning Hall of Fame as well as Money magazine’s Hall of Fame,

and has been chronicled in the Museum of American Finance, an affiliate of the Smithsonian

Institution. Double Rock and its affiliates are industry leaders in providing cash management

and money regulation systems, having invented a number of financial innovations. Double

Rock is the corporate parent of Island IP, which holds approximately 60 patents issued by the

United States Patent Office.

       14.     Some of the financial products developed by Double Rock help banks service



                                                 -4-
         Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 5 of 34



governmental entities as depositers. Banks often accept public deposits from federal, state or

municipal entities. Such customers present banks with certain problems. Banks operate by

accepting deposits on which they pay out one rate of interest, and use those deposits to make

investment or loans that earn a higher rate of return. To comply with applicable regulatory

requirements, public deposits of federal, state or municipal entities often must be federally

insured, or else collateralized by having banks pledge government securities (e.g., U.S. Treasury

Bills) to secure public deposits in the event of the institution’s failure. The interest rates that

such banks typically pays for such public deposits are generally higher than the rates of interest it

pays other customers. However, the interest earned on government securities typically does not

provide an interest spread over the banks’ cost of deposits.

                      PATENTS-IN-SUIT (RECIPROCAL DEPOSIT PATENTS)

       15.     Thus, there was a need for improvements in the field to facilitate the economic

ability of banks to accept such deposits from governmental entities. Four of the Patents-in-Suit

address this need: (1) U.S. Patent No. 8,150,766 (the “‘766 Patent”); (2) U.S. Patent No.

8,359,267 (the “‘267 Patent”); (3) 8,712,911 (the “‘911 Patent”); and (4) U.S. Patent No.

8,719,157 (the “‘157 Patent”) (together, the “Reciprocal Deposit Patents”). (The Reciprocal

Deposit Patents are annexed hereto as Exhibits A-D.)

       16.     The claims in the Reciprocal Deposit Patents are directed to an improvement over

prior art computerized deposit sweep systems in which accounts are distributed over a plurality

of banking institutions, and involve a very specific, non-routine, unconventional and inventive

allocation system and method that result in more efficient use of excess capacity in depositary

institutions after an inventive allocation of funds. For example, the inventive concept involves

allocating an amount of governmental funds sourced from a first financial institution to a first set



                                                 -5-
          Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 6 of 34



of financial institutions and held therein, based on obtaining government backed deposit

insurance and/or collateralization by government securities for the funds.

       17.     Furthermore, the claimed system and method employ a particular inventive

process involving the reconciliation of reciprocal deposit accounts, by allocating an amount of

funds to the first financial institution, so that an amount of funds sourced from a second set of the

financial institutions and held in the first financial institution is approximately equal to or greater

than the amount of the governmental funds sourced from the first financial institution.

       18.     Moreover, the detailed and inventive elements of the claims provide the

explanation of how each of these unconventional and non-routine elements achieve the desired

technological result. The claimed invention here is not merely the application of the alleged

abstract idea on a generic computer, but is instead directed to a technology-based solution that

improves upon the prior art by, inter alia, increasing accuracy of a computerized deposit sweep

system.

       19.     For example, Claim 1 of the ‘766 Patent discloses a method, comprising:

               (A) accessing, using one or more computers, one or more electronic
               databases, stored on one or more computers-readable media, the one or
               more databases comprising:
               (1) aggregated account information for a plurality of government backed-
               insured and interest-bearing aggregated deposit accounts held in a
               plurality of financial institutions participating in a program, wherein funds
               from client accounts of a plurality of clients are aggregated with funds of
               other client accounts in the aggregated deposit accounts held in the
               financial institutions, with the aggregated deposit accounts providing non-
               penalized liquidity for the funds held therein;
               (2) client account information for funds, for each of a plurality of
               respective client accounts, held in one or more of the plurality of the
               financial institutions, comprising a respective balance of funds, of the
               respective client account, held in each of one or more of the aggregated
               deposit accounts holding funds of the respective client account; and
               (B) obtaining into the one or more computers, transfer data comprising an
               amount of governmental funds of one or more of the client accounts


                                                  -6-
         Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 7 of 34



               sourced for the program from a first one of the financial institutions, that
               are to be deposited in one or more other of the financial institutions;
               (C) allocating the amount of governmental funds sourced from the first
               financial institution, using the one or more computers, to one or more of a
               first set of the financial institutions other than the first financial institution,
               for deposit in one or more aggregated deposit accounts held therein, based
               at least in part on obtaining government backed deposit insurance and/or
               collateralization by government securities for the funds;
               (D) allocating, using the one or more computers, to the first financial
               institution for the one or more aggregated deposit accounts held therein, an
               amount of funds from one or more of a second set of the financial
               institutions other than the first financial institution, so that an amount of
               funds sourced from the second set of the financial institutions and held in
               the first financial institution is approximately equal to or greater than the
               amount of the governmental funds sourced from the first financial
               institution;
               (E) generating and communicating data comprising one or more amounts
               for one or more instructions, using the one or more computers and a
               network communication link, to transfer funds between or among two or
               more of the financial institutions based at least in part on one or more of
               the allocating steps; and
               (F) using the one or more computers, to update at least data for the
               aggregated account information for one or more of the aggregated deposit
               accounts taking into consideration at least the amounts from the steps (C),
               (D) and/or (E), and to update data for one or more respective balances of
               funds for one or more of the respective client accounts held in each of one
               or more of the aggregated deposit accounts holding funds of the respective
               client account taking into consideration at least the amounts from the
               allocating steps (C) and (D), in one or more of the electronic databases.
(Exhibit A.)

                       INFRINGEMENT OF RECIPROCAL DEPOSIT PATENTS

       20.     SCCM practices this claimed invention. It offers a “Federally Insured Cash

Account” (FICA) for local government entities. Like other FICA insured products, SCCM offers

banks participating in its network “Reciprocal Deposits.” As of March 2018, FICA products

represent $5.4 Billion of assets under management for SCCM. SCCM’s Q2 2018 fact sheet

indicates a large percentage of those are sourced from public entities.

       21.     With respect to element (A) of claim 1, SCCM practices a method for providing


                                                  -7-
         Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 8 of 34



government entities, through their FICA accounts, the ability to protect their money by placing it

in deposit accounts at banks and saving institutions:

               FICA® Account Terms and Conditions: Governmental Entities
               Effective October 1, 2018: … The Federally Insured Cash Account
               program (“FICA Program”) offered by StoneCastle Cash Management,
               LLC (“SCCM”) allows customers the ability to protect their money by
               placing it in deposit accounts at banks and savings institutions
               (collectively, “Insured Depositories”) in a manner that maintains full
               insurance of the funds by the Federal Deposit Insurance Corporation
               (“FDIC”). Funds will be deposited within SCCM’s network of Insured
               Depositories (“Deposit Network”).

(See FICA® Account Terms and Conditions: Governmental Entities Effective October 1, 2018,

annexed hereto as Exhibit E.) SCCM’s FICA Account uses “aggregated accounts,” including

holding customer “deposited funds” “along with funds from other participants in the FICA

program” at a plurality of FDIC insured accounts at a plurality of insured depositories in the

program. This information is maintained in SCCM’s database:

               FICA® Account Terms and Conditions: Governmental Entities
               Effective October 1, 2018: … SCCM will direct the FICA Custodian to
               deposit funds from your FICA Account, along with funds from other
               participants in the FICA Program (each, a “FICA Depositor”) into one or
               more FDIC insured accounts (each, a “Depository Account”) at multiple
               Insured Depositories.

Id. Deposits in SCCM’s FICA accounts provide non-penalized next-day liquidity for funds held

therein: “Liquidity is available on a next business day basis and limited to 6 transactions per

statement cycle. Same day purchase credit and next day liquidity redemptions are subject to a

3:00 PM ET cut-off.” (See FICA® Program Banks: Large Deposit FDIC-Insured Accounts dated

January 1, 2019, annexed hereto as Exhibit F.) Lastly, SCCM keeps track of client account

information, including a respective balance of funds, as reflected in its monthly statements:

               FICA® Account Terms and Conditions: Governmental Entities
               Effective October 1, 2018 …
               6) Insured Depositories


                                                -8-
         Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 9 of 34



                Your monthly account statement will indicate the Insured Depositories in
                which your FICA Account funds have been deposited.
                10) Account Statements
                You will receive a monthly account statement from StoneCastle via our
                website at www.FICAaccount.com. … All activity with respect to your
                FICA Account, including your account balance through one or more
                Depository Accounts at each Insured Depository, the net interest earned in
                your FICA Account and transaction history will appear on your account
                statement. The account statement will also include the aggregate of your
                opening and closing balances in your FICA Account.
(Exhibit E.)

       22.      With respect to element (B) of claim 1, SCCM as agent will receive transfer data

from customers, including government entities:

                FICA® Account Terms and Conditions: Governmental Entities
                Effective October 1, 2018 …
                2) Appointment of StoneCastle as your Agent
                By opening a FICA Account, you are appointing StoneCastle as your
                Manager and authorized agent to direct the FICA Custodian pursuant to
                these Terms and Conditions, which StoneCastle may modify by notice to
                you. … StoneCastle will select the Insured Depositories into which the
                funds in your FICA Account will be deposited. StoneCastle will act as
                your agent in directing the FICA Custodian to deposit funds from your
                FICA Account into the Depository Account(s) at the Insured Depositories.
                If you make a withdrawal request, StoneCastle will act as your agent in
                directing the FICA Custodian to withdraw funds from the Depository
                Accounts and crediting such funds to your FICA Account. The FICA
                Custodian will transfer funds from your FICA Account to you as you
                direct pursuant to instructions satisfactory to the FICA Custodian.
                StoneCastle will also act as your agent to forward to the FICA Custodian
                the information needed to maintain your account with the FICA
                Custodian.

(Exhibit E.) “Public entities” make up a large portion of institutional investors that use SCCM’s

FICA product:

                Who Uses FICA®?
                FICA® has been widely accepted by Financial Professionals who are
                seeking a safe and liquid cash management vehicle. Today, over 1,200
                institutional entities use FICA®, including Fortune 500 firms, public
                entities, foundations, endowments, hedge funds, private equity firms and


                                               -9-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 10 of 34



               insurance companies.
               According to the most recent AFP Liquidity Survey, FICA® and other
               Structured Bank Deposit Vehicles are used by 24% of organizations which
               maintain cash and short term holdings in banks.
(See Federally Insured Cash Account (FICA®), annexed hereto as Exhibit G.)

       23.     With respect to element (C) of claim 1, SCCM, as agent, allocates the

governmental funds and directs the custodian where to deposit such funds:

               FICA® Account Terms and Conditions: Governmental Entities
               Effective October 1, 2018 …
               2) Appointment of StoneCastle as your Agent
               By opening a FICA Account, you are appointing StoneCastle as your
               Manager and authorized agent to direct the FICA Custodian pursuant to
               these Terms and Conditions, which StoneCastle may modify by notice to
               you. …
               StoneCastle will select the Insured Depositories into which the funds in
               your FICA Account will be deposited. StoneCastle will act as your agent
               in directing the FICA Custodian to deposit funds from your FICA Account
               into the Depository Account(s) at the Insured Depositories. If you make a
               withdrawal request, StoneCastle will act as your agent in directing the
               FICA Custodian to withdraw funds from the Depository Accounts and
               crediting such funds to your FICA Account. The FICA Custodian will
               transfer funds from your FICA Account to you as you direct pursuant to
               instructions satisfactory to the FICA Custodian. StoneCastle will also act
               as your agent to forward to the FICA Custodian the information needed to
               maintain your account with the FICA Custodian.
(Exhibit E.)

       24.     With respect to element (D) of claim 1, SCCM offers banks holding funds for

“local government customers” reciprocal deposits which “free up pledged collateral on

municipal accounts”:




                                              -10-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 11 of 34



               A Simple Solution for Large Deposit Relationships
               FICA® | For Banks is a simple and powerful tool that allows your bank to
               enhance relationships with commercial, non-profit, individual, and local
               government customers*. FICA® | For Banks allocates your customers’
               large deposits across its proprietary bank network, ensuring full FDIC
               insurance on all deposits. Your bank can retain customer relationships and
               gain access to non-brokered reciprocal deposits, potentially lowering its
               overall cost of funds.
               Benefits to Your Bank …
               • Free up pledged collateral on municipal accounts
               What are Reciprocal Deposits?
               Banks receive reciprocal deposits through a deposit placement network in
               return for placing a matching amount of deposits at other network banks.
(See Large Deposit FDIC Insured Accounts dated July 2018, annexed hereto as Exhibit H.)

       25.     With respect to elements (E) and (F) of claim 1, SCCM arranges for transfer of

funds between or amount two more financial institutions, maintains this information in its

databases using its “proprietary systems”:

               Program Manager
               … FICA is administered and managed by [SCCM] …. As mentioned, the
               New York City-based manager, SCCM, is principally owned by
               StoneCastle [SCP]), which makes available to SCCM access to the
               proprietary systems and personnel in the course of fulfilling its
               responsibilities as program manager. SCCM has approximately 60
               employees, and is responsible for approximately $12.2 billion in assets.
(See KBRA: SCCM Federally Insured Cash Account (FICA) dated February 21, 2018, annexed

hereto as Exhibit I.)

                        PATENT-IN-SUIT (ALLOCATION MODEL PATENT)

       26.     The Fifth Patent-in-Suit is U.S. Patent No. 8,655,689 (the “‘689 Patent” or

“Allocation Model Patent”). It provides a method of allocating funds based on excess capacity

present in each depository institution. (The ‘689 Patent / Allocation Model Patent is annexed

hereto as Exhibit J.)

       27.     The claims in the Allocation Model Patent are directed to an improvement over


                                              -11-
          Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 12 of 34



prior art computerized deposit sweep systems in which accounts are distributed over a plurality

of banking institutions, and involve a very specific, non-routine, unconventional and inventive

allocation system and method that result in more efficient use of excess capacity in depositary

institutions after an inventive allocation of funds using stratified client accounts. For example,

the inventive concept involves formation of client account stratifications based on account

balances and, after allocation of funds from the stratified client accounts to depositary

institutions, parameters are modified and the account stratifications are adjusted to account for

excess capacity available at the depositary institutions so that transfer of funds to the depositary

institutions can be performed more efficiently by using the excess capacity.

       28.     Furthermore, the claimed system and method employ a particular inventive

process involving the formation of client account stratifications and using those stratifications to

trigger modifications in a first group of parameters, then in a second group of parameters, that

will reduce and make possible the calculation and distribution of these funds across, not

individual client bank accounts, but across aggregated deposit accounts held in different

depository institutions.

       29.     Moreover, the detailed and inventive elements of the claims provide the

explanation of “how” each of these unconventional and non-routine elements achieve the desired

technological result. The claimed invention here is not merely the application of the alleged

abstract idea on a generic computer, but is instead directed to a technology-based solution that

improves upon the prior art by, inter alia, increasing efficiency of a computerized deposit sweep

system.

       30.     For example, Claim 1 of the ‘689 Patent discloses an allocation modeling method

in a depository program with a government backed insurance limit, comprising:




                                               -12-
Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 13 of 34



     accessing, using one or more computers, one or more electronic databases,
     stored on one or more computer-readable media, comprising:
     (i) aggregated account information for a plurality of government backed-
     insured and interest-bearing aggregated deposit accounts held in a
     plurality of depository institutions in a program, wherein funds from a
     plurality client accounts are held in the aggregated deposit accounts in the
     depository institutions in the program, the aggregated account information
     for a respective one of the aggregated deposit accounts comprising a
     balance of funds held in the respective aggregated deposit account;
     (ii) client account information for each of the respective client accounts,
     wherein the client account represents funds of the respective client held in
     the one or more aggregated deposit accounts holding funds of the
     respective client, the client account information comprising a respective
     balance of funds from the respective client account held in each of the one
     or more insured and interest-bearing aggregated deposit accounts holding
     funds of the respective client account;
     (iii) depository institution information for respective of the depository
     institutions in the program, the depository information for a respective one
     of the depository institutions comprising a capacity cap for funds held
     therein from the program, and
     for each respective one of a plurality of depository institutions
     participating in the program performing the steps:
     obtaining, using the one or more computers, for a high stratification a
     current or an adjusted total high stratification balance in the respective
     depository institution, comprising a total of balances held or that may be
     held in the respective depository institution of high stratification client
     accounts, each of the high stratification client accounts having a total
     balance managed by the program within a highest range of balances that
     may be fully insured with government backed insurance through an
     allocation across government backed-insured interest-bearing aggregated
     deposit accounts in a first number of depository institutions;
     obtaining, using the one or more computers, for a second stratification a
     current or an adjusted total second stratification balance in the respective
     depository institution, comprising a total of balances held or that may be
     held in the respective depository institution of second stratification client
     accounts, each of the second stratification client accounts having a total
     balance managed by the program within a second range of balances that
     may be fully insured with government backed insurance through an
     allocation across government backed-insured interest-bearing aggregated
     deposit accounts in a second number of depository institutions, wherein
     the second range has a lower upper limit than the highest range;
     obtaining, using the one or more computers, for a lowest stratification a
     current or an adjusted total lowest stratification balance in the respective



                                     -13-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 14 of 34



               depository institution, comprising a total of balances held or that may be
               held in the respective depository institution of lowest stratification client
               accounts, each of the lowest stratification client accounts having a total
               balance managed by the program within a third range of balances that may
               be fully insured with government backed insurance through an allocation
               across government backed-insured interest-bearing aggregated deposit
               accounts in a third number of depository institutions, wherein the lowest
               range has a lower upper limit than the second range;
               calculating or having calculated, using the one or more computers, for
               each of the respective depository institutions, a respective total balance in
               the program, based at least in part on the total high stratification balance,
               the total second stratification balance, and the total lowest stratification
               balance, held in the respective depository institution;
               calculating or having calculated, using the one or more computers, a
               respective excess capacity for each of the respective depository
               institutions based at least in part on a difference between the capacity cap
               for the respective depository institution and the total balance for the
               respective depository institution; and
               modifying, based at least in part on the respective excess capacities of the
               respective depository institutions, one or more of parameters selected from
               the group of a number of client accounts, additional client account funds, a
               total number of the depository institutions participating in the program,
               and the capacity caps for one or more of the depository institutions.
(Exhibit J.)

                        INFRINGEMENT OF ALLOCATION MODEL PATENT

       31.     SCCM practices this claimed invention. Specifically, it practices a method for

developing, maintaining, and allocating funds based on excess capacity present in each

depository institution. As part of this process, SCCM performs modeling and determines

allocation of funds to be deposited at each of the depository institutions.

       32.     With respect to element (A) of claim 1, SCCM accesses, selects, tracks, and

maintains government backed-insured and interest bearing aggregate deposit accounts:

               FICA benefits from SCCM proprietary algorithms, which is used to
               allocate customers’ deposits to ensure full deposit insurance is on each
               customer account at those respective institutions. As defined above, that
               means that each deposit for each customer at each bank must be $250,000
               or below. The minimum initial investment for FICA is $1,000,000, and
               while FICA does not necessarily benchmark against a particular index, it


                                                -14-
         Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 15 of 34



                does compete yield-wise against money market funds, treasuries and other
                cash products.
                Operationally, the funds in a client’s FICA account are held at U.S. Bank
                NA (custodian). SCCM will select the insured depositaries and direct the
                custodian to deposit funds from a client’s FICA account into the
                depositary accounts at those insured banks. Deposits are never more than
                $250,000, in order to take advantage of the FDIC and NCUSIF insurance;
                thus, the importance of the SCCM proprietary algorithm used to allocate
                deposits.
                … SCCM, via the FICA platform, instructs the custodian as per allocation
                to banks in the program network.
(Exhibit I at 4-6.)

                FICA® Account Terms and Conditions: Governmental Entities
                Effective October 1, 2018 …
                Introduction
                The Federally Insured Cash Account program (“FICA Program”) offered
                by StoneCastle Cash Management, LLC (“SCCM”) allows customers the
                ability to protect their money by placing it in deposit accounts at banks
                and savings institutions (collectively, “Insured Depositories”) in a manner
                that maintains full insurance of the funds by the Federal Deposit Insurance
                Corporation (“FDIC”). Funds will be deposited within SCCM’s network
                of Insured Depositories (“Deposit Network”).
                6) Insured Depositories
                Your monthly account statement will indicate the Insured Depositories in
                which your FICA Account funds have been deposited.
                10) Account Statements
                You will receive a monthly account statement from SCCM via our website
                at www.FICAaccount.com. … All activity with respect to your FICA
                Account, including your account balance through one or more Depository
                Accounts at each Insured Depository, the net interest earned in your FICA
                Account and transaction history will appear on your account statement.
                The account statement will also include the aggregate of your opening and
                closing balances in your FICA Account.
(Exhibit E at 1-5.)

        33.     With respect to elements (B)-(D) of claim 1, SCCM’s “FICA® | For Advisors”

program offers: “Federally insured [deposits] up to $25 million per tax ID | $50 million for joint

accounts.” (See FICA® | For Advisors, annexed hereto as Exhibit K.) SCCM reports it has more



                                               -15-
         Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 16 of 34



than 800 banks and savings and loans participating in its network. Many of these financial

institutions are small institutions with limited capabilities of handling large amounts of deposits.

While SCCM caters to high net worth individuals, not all of its customers have such large

deposits. Upon information and belief, SCCM is using Island IP’s proprietary model, embodied

in the ‘689 Patent, that its affiliate SCIS has licensed to use to address these same modeling

problems.

                            MISAPPROPRIATION OF TRADE SECRETS AND
                                BREACH OF LICENSE AGREEMENT

        34.      Island IP has licensed its highly valuable intellectual property portfolio, including

the Patents-in-Suit, to several large banks and other leading financial institutions. The portfolio

includes approximately 60 licensed patents, as well as related business know-how, including

technical, scientific, trade, quality assurance, quality control, financial and business information, know-

how, trade secrets, materials, software and other intellectual property other than patent rights necessary,

inter alia, to implement Island IP’s patented inventions (collectively, together with the patent portfolio,

the “Intellectual Property”).

        35.      On February 11, 2012, Island IP entered into a License Agreement with

Intermedium Financial LLC (“Intermedium”), under which Intermedium agreed to pay a royalty

for access to Island IP’s Intellectual Property, based on Intermedium’s asset under management.

Because Intermedium was a small, start-up business likely to be acquired in the future, Island IP

made sure that, if any future affiliate Intermedium wanted access to its Intellectual Property, such

affiliate would first be required to execute an Affiliate License.

                 Section 2.2. Affiliate License. Licensee may extend the License in Section 2.1 to
                 any Affiliate of Licensee under the same terms and conditions as set forth herein,
                 upon written notification to Licensor of such Affiliate License grant, and such
                 Affiliate agreeing to be bound in writing by the terms of this Agreement as if it
                 were a party hereto, including without limitation payment by such Affiliate of
                 royalties in accordance with Article III.



                                                   -16-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 17 of 34



       36.    With respect to the license itself, the License Agreement (as subsequently

amended) further provides that:

              Section 2.1. License. …Licensor hereby grants as of the Effective Date,
              and Licensee hereby accepts, a non-exclusive, worldwide, right and
              license under and to the Licensed Patents, Business Know-how, and
              Intellectual Property, to practice any and all methods claimed or disclosed
              therein, and to make, have made, use, distribute, lease, sell, offer for sale,
              import, export, develop and otherwise dispose of and exploit any and all
              products and services within the Business Field (“License”). Licensee
              shall be permitted, on an unrestricted basis but subject to the
              confidentiality acknowledgement in Section 2.8 hereof [sic],1 to develop,
              adapt, modify, improve upon, create derivative works of or otherwise
              develop the Licensed Patents, alone or in conjunction with others. For the
              avoidance of any doubt. the have made rights of the Licensee hereunder
              shall extend to suppliers of products and provider of services of Licensee
              with respect to the Business Field, solely for the purpose of providing such
              products or services to or on behalf of Licensee or its Affiliate (as
              contemplated in Section 2.2).
The License Agreement, in turn, defines “Business Know-how,” “Intellectual Property” and

“Know-how” as follows:

              “Business Know-how” means Know-how owned or Controlled by
              Licensor, Parent and/or their respective Affiliates as of the Effective Date
              that Licensor, Parent and/or their respective Affiliates use in connection
              with, or is otherwise useful to, in the Business Field.
              “Intellectual Property” means any and all Intellectual Property rights and
              other similar proprietary rights in any jurisdiction, whether registered or
              unregistered, whether owned or held for use under license, including all
              rights and interests in, pertaining to or deriving from any patents or patent
              applications (including continuations, continuations-in-part, divisions,
              reissues and reexaminations), Know-how, and any registrations of,
              applications to register, and renewals and extensions of, any of the
              foregoing. Intellectual Property includes “Licensed Patents” as defined



1       The cross-reference to Section 2.8 of the License Agreement is a scrivener’s error. The
confidentiality acknowledgment is actually set forth in a Mutual Confidentiality Agreement the
parties had executed a few months earlier, which remains in effect (a copy of which is annexed
hereto as Exhibit M). The Agreement provides, inter alia, that: “Recipient agrees to keep all
Confidential Information confidential and not disclose any Confidential Information to any other
person” nor “allow the use of any Confidential Information for any purpose.” (Id.)



                                              -17-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 18 of 34



               below and Business Know-how, as defined above.
               “Know-how” means any and all technical, scientific, trade, quality
               assurance, quality control, financial and business information, know-how,
               trade secrets, materials, Software and other Intellectual Property (other than
               Patent Rights), including without limitation all methods, protocol. Results,
               analyses, conclusions and other information, data, discoveries, inventions,
               improvements, processes, regulatory documentation, information and
               submissions and formulae, whether patentable or unpatentable.
(Id.)

        37.    At around the same time period of the Intermedium License Agreement, Bruce R.

Bent II, the President of Double Rock, also approached Stephen Rotella, the President of

StoneCastle, about acquiring a license to the Island IP Intellectual Property. StoneCastle earlier

had access to Island IP’s Intellectual Property pursuant to a Non-Disclosure Agreement which

StoneCastle had executed in connection with a contemplated bid to acquire Double Rock’s

insured cash deposit business. (The business ultimately was acquired by Reich & Tang Asset

Management, LLC.)       Mr. Rotella assured Mr. Bent that StoneCastle did not make use of

omnibus accounts, automation, or other unique features of Island IP’s Intellectual Property, and

thus had no need for a license. Mr. Bent accepted his assurances.

        38.    In early 2017, Intermedium approached Island IP, informed it that Intermedium

was contemplating being acquired by StoneCastle, and requested that Island IP consent to

transfer Island IP license to the successor StoneCastle entity. Island IP agreed, on the express

condition that no other StoneCastle entity would be allowed to use Island IP’s Intellectual

Property unless Intermedium first executed a license on behalf of such entity, such that the

affiliates’ revenues would be included in the royalty calculation.

        39.    This was a critical condition to Island IP because, with the acquisition of

Intermedium, StoneCastle would be entering into a business for which the Island IP Intellectual

Property was ideally suited – the processing of thousands of transactions per day, for thousands



                                               -18-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 19 of 34



of broker-dealer clients. (Upon information and belief, StoneCastle’s business up until then had

been focused on fewer transactions for larger institutional clients.) And with the Intermedium

acquisition would come its President, David Gareis, Double Rock’s former Director of

Operations and a named inventor on several of Island IP’s patents.

       40.    Further, in such an acquisition, Gareis would be reuniting at StoneCastle a

number of his former Double Rock colleagues. Although the New York City area does not lack

for managerial talent in the financial services industry, in the years prior to acquiring

Intermedium, StoneCastle had gone on a hiring spree of former Double Rock executives, each of

whom was uniquely situated to implement Island IP’s patented inventions. Those hires included

Eric Lansky (a Double Rock Managing Director), Brandon Semiloff (Double Rock’s Director of

Institutional Sales), Patrick Farrell (Double Rock’s Chief Financial Officer), David Lentinello

(Double Rock’s Director of Fund Accounting and Financial Reporting), and David Fuccillo

(Double Rock’s Manager of Client Services) (collectively, together with David Gareis discussed

above, the “Former Double Rock Executives”).

       41.    Each of the Former Double Rock Executives possessed trade secrets of Double

Rock and, during their tenure at Double Rock, had executed an “Agreement Regarding

Employee Obligations” in which such executive had covenanted that: “Upon termination of my

employment with the Company, I shall not use the Confidential Information for any reason or

disclose it to any person.”     (By way of example, the Agreement Regarding Employee

Obligations executed by Eric Lansky is annexed hereto as Exhibit L.)

       42.    Intermedium consented to Island IP’s condition. On April 12, 2017, Island IP and

Intermedium executed an amendment to the License Agreement acknowledging that

Intermedium had sold substantially all its assets to SCIS (the StoneCastle successor entity), and




                                              -19-
         Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 20 of 34



permitting SCIS to assume all rights, obligations, privileges, and licenses of Intermedium under

the License Agreement. Other than SCIS itself, however, no StoneCastle affiliate executed an

Affiliate License in connection therewith, nor has one done so subsequently.

        43.     Upon information and belief, following SCIS’s 2017 acquisition of Intermedium,

certain of the Former Double Rock Executives made use of Island IP’s Intellectual Property for

the benefit of SCCM and possible other StoneCastle entities without license. StoneCastle openly

admits that “all subsidiaries within the SCCM organizational tree … share[s] personnel and

systems with its parent, receiving beneficial support and expertise” and that SCP “incorporates a

team approach to managing the various investment and strategic initiatives that involve the firm”

with “weekly” meetings involving overlapping executives.

        44.     On October 29, 2018, after Island IP grew concerned that one or more

StoneCastle affiliates were using Island IP’s Intellectual Property without the requisite Affiliate

License, it wrote to SCIS and asked it to investigate and provide assurances that this was not the

case. On November 13, 2018, SCIS responded in part that: “SIS has not exercised this option to

date and has no plans to do so. Indeed, per the License Agreement, SIS has no obligation to

investigate its affiliates under the terms of the License Agreement or to certify that any affiliate

is or is not practicing a claimed technology in one of the Licensed Patents.” In a December 4,

2018 follow-up letter, SCIS further claimed to be “unaware of any conduct by its affiliates which

may invoke Section 2.2 of the License Agreement.” It also reiterated its prior claim that SCIS

“has no obligation under the terms of the License Agreement or any legal obligation to

investigate the activities of the [StoneCastle] entities listed in your letter.”

        45.     As SCIS twice disclaimed any duty to investigate its affiliates for unlicensed use

of Island IP’s Intellectual Property—even though such unlicensed use most likely would have




                                                  -20-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 21 of 34



come about through SCIS— Island IP, rather than debate SCIS’s erroneous view of the License

Agreement, took it upon itself to conduct the requisite investigation. In that respect, the License

Agreement provides in relevant part as follows:

       Section 3.4. Audits. Licensor shall, during the Term of this Agreement and
       thereafter for a period of one (1) year, have the right, at its own expense and no
       more than one time in any given twelve (12) month period, during regular
       business hours and on reasonable notice of at least twenty (20) Business Days to
       Licensee, and on a mutually agreed upon date, to examine, through a third party
       accounting firm reasonably acceptable to Licensee, Licensee’s books of account
       and records relating to Licensee’s performance of its obligations under this
       Agreement.

       46.     On December 12, 2018, Island IP invoked its audit rights under the License

Agreement. SCIS responded by asking Island IP to prepare a non-disclosure agreement (NDA),

which Island IP did, and by proposing an audit date, which Island IP did and SCIS initially

accepted. One business day before the agreed-upon audit date, however, SCIS rejected Island

IP’s proposed NDA, and proposed a different NDA with drastic conditions. Among other things,

SCIS’s NDA refused in advance to allow the auditors to review the lion’s share of the documents

on their request list. For those few documents which they were allowed to review, the auditors

would be prohibited from copying any information to analyze off premises. Once the audit was

complete, the auditors would be required to destroy all of their work papers and everything short

of their final report. And that report, in turn, could only be shown to Island IP’s counsel, not to

Island IP itself, and would be required to be shown to SCIS.

       47.     SCIS’s proposed NDA would have rendered Island IP’s audit rights nugatory.

After receiving it, Island IP endeavored over multiple conferences to try to convince SCIS to

accept a more standard NDA, to no avail. Thus, the audit never was allowed to proceed. Based

instead on its own investigation and analysis, and subject to supplementation as more facts

become known, Island IP now asserts the claims set forth below.



                                               -21-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 22 of 34



                                 FIRST CAUSE OF ACTION:
                    PATENT INFRINGEMENT AGAINST SCCM (‘766 PATENT)

       48.     Island IP realleges the prior paragraphs as if fully set forth herein.

       49.     On April 3, 2012, the ‘766 Patent was duly and legally issued in the names of

Bruce Bent, Bruce Bent, II, and Arthur T. Bent, III. The ‘766 Patent was assigned to Island IP,

which is the exclusive assignee of the ‘766 Patent.

       50.     As set forth above, SCCM offers one or more products within the scope of the

claims of the ‘766 Patent.

       51.     SCCM has infringed and is continuing to infringe at least Claim 1 of the ‘766

Patent, literally and/or through the doctrine of equivalents.

       52.     SCCM has induced or contributed to, and is continuing to induce or contribute to,

the infringement by others, of the ‘766 Patent.

       53.     SCCM has had actual notice of the ‘766 Patent since at least July 16, 2012.

       54.     SCCM’s infringement of the ‘766 Patent has been, and continues to be, deliberate

and willful.

       55.     SCCM’s conduct has caused and, unless enjoined, will continue to cause,

irreparable harm to Island IP.

       56.     Island IP is suffering and will continue to suffer damages as the direct and

proximate result of the SCCM’s infringement of the ‘766 Patent.

       57.     Island IP is suffering and will continue to suffer irreparable injury as the direct

and proximate result of SCCM’s infringement of the ‘766 Patent

       58.     WHEREFORE, on its First Cause of Action, Island IP demands: (a) entry of

judgment that SCCM infringes the ‘766 Patent; (b) an injunction against SCCM under 35 U.S.C.

§ 283, to stop infringement of the ‘766 Patent; (c) an award of damages against SCCM of no less



                                                  -22-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 23 of 34



than $18 million, to compensate Island IP for the infringement of the ‘766 Patent, trebled to

compensate for willfulness of the infringement, pursuant to 35 U.S.C. § 284; (d) interest thereon;

(e) a judgment deeming this to be an exceptional case within the meaning of 35 U.S.C. § 285,

entitling Island IP to an award of costs, reasonable attorney’s fees, and expenses incurred in this

action; and (f) such other and further relief as the Court may deem just and proper.

                                SECOND CAUSE OF ACTION:
                    PATENT INFRINGEMENT AGAINST SCCM (‘267 PATENT)

       59.     Island IP realleges the prior paragraphs as if fully set forth herein.

       60.     On January 22, 2013, the ‘267 Patent was duly and legally issued in the names of

Bruce Bent, Bruce Bent, II, and Arthur T. Bent, III. The ‘267 Patent was assigned to Island IP,

which is the exclusive assignee of the ‘267 Patent.

       61.     As set forth above, SCCM offers one or more products within the scope of the

claims of the ‘267 Patent.

       62.     SCCM has infringed and is continuing to infringe at least Claim 1 of the ‘267

Patent, literally and/or through the doctrine of equivalents.

       63.     SCCM has induced or contributed to, and is continuing to induce or contribute to,

the infringement by others, of the ‘267 Patent.

       64.     SCCM has had actual notice of the ‘267 Patent since at least January 26, 2017,

and the inventions disclosed in the '267 Patent since at least July 16, 2012.

       65.     SCCM’s infringement of the ‘267 Patent has been, and continues to be, deliberate

and willful.

       66.     SCCM’s conduct has caused and, unless enjoined, will continue to cause,

irreparable harm to Island IP.

       67.     Island IP is suffering and will continue to suffer damages as the direct and


                                                  -23-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 24 of 34



proximate result of the SCCM’s infringement of the ‘267 Patent.

       68.     Island IP is suffering and will continue to suffer irreparable injury as the direct

and proximate result of SCCM’s infringement of the ‘267 Patent

       69.     WHEREFORE, on its Second Cause of Action, Island IP demands: (a) entry of

judgment that SCCM infringes the ‘267 Patent; (b) an injunction against SCCM under 35 U.S.C.

§ 283, to stop infringement of the ‘267 Patent; (c) an award of damages against SCCM of no less

than $18 million, to compensate Island IP for the infringement of the ‘267 Patent, trebled to

compensate for willfulness of the infringement, pursuant to 35 U.S.C. § 284; (d) interest thereon;

(e) a judgment deeming this to be an exceptional case within the meaning of 35 U.S.C. § 285,

entitling Island IP to an award of costs, reasonable attorney’s fees, and expenses incurred in this

action; and (f) such other and further relief as the Court may deem just and proper.

                                 THIRD CAUSE OF ACTION:
                    PATENT INFRINGEMENT AGAINST SCCM (‘911 PATENT)

       70.     Island IP realleges the prior paragraphs as if fully set forth herein.

       71.     On April 29, 2014, the ‘911 Patent was duly and legally issued in the names of

Bruce Bent, Bruce Bent, II, and Arthur T. Bent, III. The ‘911 Patent was assigned to Island IP,

which is the exclusive assignee of the ‘911 Patent.

       72.     As set forth above, SCCM offers one or more products within the scope of the

claims of the ‘911 Patent.

       73.     SCCM has infringed and is continuing to infringe at least Claim 1 of the ‘911

Patent, literally and/or through the doctrine of equivalents.

       74.     SCCM has induced or contributed to, and is continuing to induce or contribute to,

the infringement by others, of the ‘911 Patent.

       75.     SCCM has had actual notice of the ‘911 Patent since at least January 26, 2017,


                                                  -24-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 25 of 34



and the inventions disclosed in the '911 Patent since at least July 16, 2012.

       76.     SCCM’s infringement of the ‘911 Patent has been, and continues to be, deliberate

and willful.

       77.     SCCM’s conduct has caused and, unless enjoined, will continue to cause,

irreparable harm to Island IP.

       78.     Island IP is suffering and will continue to suffer damages as the direct and

proximate result of the SCCM’s infringement of the ‘911 Patent.

       79.     Island IP is suffering and will continue to suffer irreparable injury as the direct

and proximate result of SCCM’s infringement of the ‘911 Patent

       80.     WHEREFORE, on its Third Cause of Action, Island IP demands: (a) entry of

judgment that SCCM infringes the ‘911 Patent; (b) an injunction against SCCM under 35 U.S.C.

§ 283, to stop infringement of the ‘911 Patent; (c) an award of damages against SCCM of no less

than $18 million, to compensate Island IP for the infringement of the ‘911 Patent, trebled to

compensate for willfulness of the infringement, pursuant to 35 U.S.C. § 284; (d) interest thereon;

(e) a judgment deeming this to be an exceptional case within the meaning of 35 U.S.C. § 285,

entitling Island IP to an award of costs, reasonable attorney’s fees, and expenses incurred in this

action; and (f) such other and further relief as the Court may deem just and proper.

                                FOURTH CAUSE OF ACTION:
                    PATENT INFRINGEMENT AGAINST SCCM (‘157 PATENT)

       81.     Island IP realleges the prior paragraphs as if fully set forth herein.

       82.     On May 6, 2014, the ‘157 Patent was duly and legally issued in the names of

Bruce Bent, Bruce Bent, II, and Arthur T. Bent, III. The ‘157 Patent was assigned to Island IP,

which is the exclusive assignee of the ‘157 Patent.

       83.     As set forth above, SCCM offers one or more products within the scope of the


                                                -25-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 26 of 34



claims of the ‘157 Patent.

       84.     SCCM has infringed and is continuing to infringe at least Claim 1 of the ‘157

Patent, literally and/or through the doctrine of equivalents.

       85.     SCCM has induced or contributed to, and is continuing to induce or contribute to,

the infringement by others, of the ‘157 Patent.

       86.     SCCM has had actual notice of the ‘157 Patent since at least January 26, 2017,

and the inventions disclosed in the '157 Patent since at least July 16, 2012.

       87.     SCCM’s infringement of the ‘157 Patent has been, and continues to be, deliberate

and willful.

       88.     SCCM’s conduct has caused and, unless enjoined, will continue to cause,

irreparable harm to Island IP.

       89.     Island IP is suffering and will continue to suffer damages as the direct and

proximate result of the SCCM’s infringement of the ‘157 Patent.

       90.     Island IP is suffering and will continue to suffer irreparable injury as the direct

and proximate result of SCCM’s infringement of the ‘157 Patent

       91.     WHEREFORE, on its Fourth Cause of Action, Island IP demands: (a) entry of

judgment that SCCM infringes the ‘157 Patent; (b) an injunction against SCCM under 35 U.S.C.

§ 283, to stop infringement of the ‘157 Patent; (c) an award of damages against SCCM of no less

than $18 million, to compensate Island IP for the infringement of the ‘157 Patent, trebled to

compensate for willfulness of the infringement, pursuant to 35 U.S.C. § 284; (d) interest thereon;

(e) a judgment deeming this to be an exceptional case within the meaning of 35 U.S.C. § 285,

entitling Island IP to an award of costs, reasonable attorney’s fees, and expenses incurred in this

action; and (f) such other and further relief as the Court may deem just and proper.




                                                  -26-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 27 of 34



                                 FIFTH CAUSE OF ACTION:
                    PATENT INFRINGEMENT AGAINST SCCM (‘689 PATENT)

       92.     Island IP realleges the prior paragraphs as if fully set forth herein.

       93.     On February 18, 2014, the ‘689 Patent was duly and legally issued in the name of

David Edgar Gareis, who was then an employee of Double Rock. The ‘689 Patent was assigned

to Island IP, which is the exclusive assignee of the ‘689 Patent.

       94.     As set forth above, SCCM offers one or more products within the scope of the

claims of the ‘689 Patent.

       95.     SCCM has infringed and is continuing to infringe at least Claim 1 of the ‘689

Patent, literally and/or through the doctrine of equivalents.

       96.     SCCM has induced or contributed to, and is continuing to induce or contribute to,

the infringement by others, of the ‘689 Patent.

       97.     SCCM has had actual notice of the ‘689 Patent since at least January 26, 2017.

       98.     SCCM’s infringement of the ‘689 Patent has been, and continues to be, deliberate

and willful.

       99.     SCCM’s conduct has caused and, unless enjoined, will continue to cause,

irreparable harm to Island IP.

       100.    Island IP is suffering and will continue to suffer damages as the direct and

proximate result of the SCCM’s infringement of the ‘689 Patent.

       101.    Island IP is suffering and will continue to suffer irreparable injury as the direct

and proximate result of SCCM’s infringement of the ‘689 Patent

       102.    WHEREFORE, on its Fifth Cause of Action, Island IP demands: (a) entry of

judgment that SCCM infringes the ‘689 Patent; (b) an injunction against SCCM under 35 U.S.C.

§ 283, to stop infringement of the ‘689 Patent; (c) an award of damages against SCCM of no less



                                                  -27-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 28 of 34



than $18 million, to compensate Island IP for the infringement of the ‘689 Patent, trebled to

compensate for willfulness of the infringement, pursuant to 35 U.S.C. § 284; (d) interest thereon;

(e) a judgment deeming this to be an exceptional case within the meaning of 35 U.S.C. § 285,

entitling Island IP to an award of costs, reasonable attorney’s fees, and expenses incurred in this

action; and (f) such other and further relief as the Court may deem just and proper.

                               SIXTH CAUSE OF ACTION:
              MISAPPROPRIATION OF TRADE SECRETS AGAINST SCCM AND SCIS
                          UNDER DEFEND TRADE SECRETS ACT

       103.      Island IP realleges the prior paragraphs as if fully set forth herein.

       104.      Island IP has devoted considerable time and resources developing certain

proprietary, secret and confidential information relating to cash management and money

regulation systems and, in particular, to the implementation of the inventions set forth in Island

IP’s patent portfolio (the “Island IP Trade Secrets”).

       105.      Island IP owns, and possesses exclusive rights to the license of, the Island IP

Trade Secrets.

       106.      The Island IP Trade Secrets are extremely valuable to Island IP. Island IP has

invested tens of millions of dollars in the Island IP Intellectual Property, a figure that StoneCastle

would far exceed were it to attempt to replicate that development today.

       107.      Island IP took appropriate measures to maintain the confidentiality of the Island

IP Trade Secrets by restricting access to, and disclosure of, this information through, inter alia,

the confidentiality and use restrictions set forth in the License Agreement, Mutual

Confidentiality Agreement, and Agreements Regarding Employee Obligations.

       108.      Absent execution of the requisite Affiliate License, SCIS was only permitted to

use the Island IP Trade Secrets for its own business and was not permitted to disclose the Island



                                                  -28-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 29 of 34



IP Trade Secrets to any of its corporate affiliates, such as SCCM.

       109.    SCIS did not execute an Affiliate License on behalf of SCCM, but nevertheless

shared the Island IP Trade Secrets with that corporate affiliate, in violation of the confidentiality

and use restrictions set forth in the License Agreement, Mutual Confidentiality Agreement, and

Agreements Regarding Employee Obligations.

       110.    SCCM was aware of the foregoing confidentiality and use restrictions, and yet

accepted and used the Island IP Trade Secrets in interstate commerce for its own economic

benefit without executing an Affiliate License, knowing it would injure Island IP.

       111.    SCCM’s and SCIS’s misappropriation of the Island IP Trade Secrets was willful,

malicious and performed in bad faith. SCCM’s and SCIS’s misappropriation of the Island IP

Trade Secrets caused financial harm to Island IP.

       112.    Under 18 U.S.C. § 1832(a): “Whoever, with intent to convert a trade secret, that is

related to a product or service used in or intended for use in interstate or foreign commerce, to

the economic benefit of anyone other than the owner thereof, and intending or knowing that the

offense will, injure any owner of that trade secret, knowingly—(1) steals, or without

authorization appropriates, takes, carries away, or conceals, or by fraud, artifice, or deception

obtains such information; (2) without authorization copies, duplicates, sketches, draws,

photographs, downloads, uploads, alters, destroys, photocopies, replicates, transmits, delivers,

sends, mails, communicates, or conveys such information; (3) receives, buys, or possesses such

information, knowing the same to have been stolen or appropriated, obtained, or converted

without authorization; (4) attempts to commit any offense described in paragraphs (1) through

(3); or (5) conspires with one or more other persons to commit any offense described in

paragraphs (1) through (3), and one or more of such persons do any act to effect the object of the




                                                -29-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 30 of 34



conspiracy, shall, except as provided in subsection (b), be fined under this title or imprisoned not

more than 10 years, or both. Under 18 U.S.C. § 1832(b)(1): “An owner of a trade secret that is

misappropriated may bring a civil action under this subsection if the trade secret is related to a

product or service used in, or intended for use in, interstate or foreign commerce.”

       113.    WHEREFORE, on its Sixth Cause of Action, Island IP demands: (a) entry of

judgment against SCCM and SCIS for monetary damages, pursuant to 18 U.S. Code

§ 1836(b)(3)(B)-(D), of no less than $50 million, to compensate Island IP for the actual loss

caused by the misappropriation of the Island IP Trade Secrets, for the unjust enrichment caused

by the misappropriation of the Island IP Trade secrets that is not addressed in computing

damages for actual loss, and/or for the damages caused by the misappropriation measured by

imposition of liability for a reasonable royalty for the misappropriator’s unauthorized disclosure

or use of the Island IP Trade Secrets, with such damages to be doubled as exemplary damages,

and reasonable attorney’s to be awarded, because SCCM’s and SCIS’s misappropriation was

willful and malicious; (b) a permanent injunction pursuant to 1836(b)(3)(B); and (c) such other

and further relief as the Court may deem just and proper.

                               SEVENTH CAUSE OF ACTION:
                       UNFAIR COMPETITION AGAINST SCCM AND SCIS

       114.    Island IP realleges the prior paragraphs as if fully set forth herein.

       115.    SCCM and SCIS employed deceptive business tactics in their misappropriation of

the Island IP Trade Secrets for use by SCCM without an Affiliate License.

       116.    Such deceptive business tactics were to Island IP’s detriment.

       117.    SCCM’s and SCIS’s actions were undertaken in bad faith.

       118.    WHEREFORE, on its Seventh Cause of Action, Island IP demands entry of

judgment against SCCM and SCIS for compensatory damages of no less than $50 million, in an


                                                -30-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 31 of 34



amount to be determined at trial, along with interest thereon and Island IP’s costs, reasonable

attorney’s fees, and expenses incurred in this action, punitive damages, and such other and

further relief as the Court may deem just and proper.

                                 EIGHTH CAUSE OF ACTION:
                             UNJUST ENRICHMENT AGAINST SCCM

       119.    Island IP realleges the prior paragraphs as if fully set forth herein.

       120.    SCCM’s unauthorized use of the Island IP Trade Secrets conferred significant

monetary benefits upon SCCM by enabling it to offer products in the marketplace which it

otherwise would not have been able to offer.

       121.    SCCM has been unjustly enriched at the expense of Island IP by virtue of its

improper actions and the improper actions of its affiliate, SCIS, as described above.

       122.    It would be against equity and good conscience for SCCM to retain the economic

bene-fits that it derived from its conduct.

       123.    Island IP is entitled to disgorgement and restitution of all economic benefits that

SCCM derived from its unauthorized use of the Island IP Trade Secrets.

       124.    WHEREFORE, on its Eighth Cause of Action, Island IP demands entry of

judgment against SCCM for disgorgement and restitution of no less than $50 million, in an

amount to be determined at trial, along with interest thereon and Island IP’s costs, reasonable

attorney’s fees, and expenses incurred in this action, and such other and further relief as the

Court may deem just and proper.

                                  NINTH CAUSE OF ACTION:
                              BREACH OF CONTRACT AGAINST SCIS

       125.    Island IP realleges the prior paragraphs as if fully set forth herein.

       126.    The License Agreement was and is a valid and enforceable contract between



                                                -31-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 32 of 34



Island IP and SCIS.

       127.    Under Section 2.2 of the License Agreement, SCIS was required to execute an

Affiliate License on behalf of its affiliate before SCCM could practice the invention in the

licensed patents and/or make use of the other licensed Intellectual Property.

       128.    Under Section 3.4 of the License Agreement, SCIS was required to allow Island

IP annually to audit and examine SCIS’s books of account and records relating to SCIS’s

performance of its obligations under this Agreement

       129.    SCIS breached its obligations under Section 2.2 of the License Agreement by

failing to execute the Affiliate License.

       130.    SCIS breached its obligations under Section 3.0 of the License Agreement by

failing to allow Island IP to conduct its annual audit.

       131.    At all times herein, Island IP has fulfilled its obligations to SCIS under the

License Agreement.

       132.    As a direct and proximate result of SCIS’s breaches of the License Agreement,

Island IP has incurred financial injury, including, without limitation, lost royalties.

       133.    WHEREFORE, on its Ninth Cause of Action, Island IP demands entry of

judgment against SCIS for compensatory damages of no less than $18 million, in an amount to

be determined at trial, along with interest thereon and Island IP’s costs, reasonable attorney’s

fees, and expenses incurred in this action, and such other and further relief as the Court may

deem just and proper.

                             TENTH CAUSE OF ACTION:
          BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING AGAINST SCIS

       134.    Island IP realleges the prior paragraphs as if fully set forth herein.

       135.    SCIS had an obligation to act in good faith and deal fairly with Island IP in


                                                 -32-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 33 of 34



performing its obligations under the License Agreement, including, without limitation, the

Affiliate License requirement set forth in Section 2.2 thereunder.

       136.    SCIS violated this obligation of good faith and fair dealing by failing to exercise

the Affiliate License and thereby enabling its affiliate SCCM to enjoy all of the benefits of the

License Agreement without payment of royalties thereunder.

       137.    Such conduct was performed by SCIS in bad faith.

       138.    WHEREFORE, on its Tenth Cause of Action, Island IP demands entry of

judgment against SCIS for compensatory damages of no less than $18 million, in an amount to

be determined at trial, along with interest thereon and Island IP’s costs, reasonable attorney’s

fees, and expenses incurred in this action, and such other and further relief as the Court may

deem just and proper.

                              ELEVENTH CAUSE OF ACTION:
                    ALTER EGO LIABILITY AGAINST SCP, SCFC AND SCAM

       139.    Island IP realleges the prior paragraphs as if fully set forth herein.

       140.    Upon information and belief, each nominally separate StoneCastle entity is in fact

operated by SCP as a single entity, dominated and controlled by SCP.

       141.    As described above, such domination was used to commit a wrong against Island

IP which resulted in its injury.

       142.    Upon information and belief, SCFC and SCAM are additional alter egos of

SCCM and SCIS who unjustly benefitted therefrom.

       143.    Under applicable law, the corporate shield as between these StoneCastle entities

should be disregarded and/or pierced, such that the aforementioned liabilities of SCCM and SCIS

are imposed directly upon SCP, SCFC and SCAM.

       144.    WHEREFORE, on its Eleventh Cause of Action, Island IP demands entry of


                                                -33-
        Case 1:19-cv-04792-JPO Document 13 Filed 05/24/19 Page 34 of 34



judgment against SCP, SCFC and SCAM for damages of no less than $172 million, representing:

(a) actual damages for patent infringement on its First through Fifth Causes of Action of no less

than $18 million, trebled by statute to $54 million; (b) actual damages for theft trade secrets,

unfair competition and unjust enrichment on its Sixth through Eighth Causes of Action of no less

than $50 million, doubled (in the case of the Sixth Cause of Action) by statute to $100 million;

and (c) actual damages for breach of contract and breach of the implied covenant on its Ninth

and Tenth Causes of Action of no less than $18 million; plus, on each Cause of Action, interest,

costs, attorney’s fees, and expenses and, where applicable, punitive damages.

Dated: New York City                        KELLEY DRYE & WARREN LLP
       May 23, 2019
                                            /S/ John Dellaportas
                                            ____________________________
                                            John Dellaportas
                                            101 Park Avenue
                                            New York, NY 10178
                                            Telephone: (212) 808-5000
                                            Facsimile: (212) 808-7897

                                            Attorneys for Plaintiff Island IP




                                              -34-
